     Case 19-00501           Doc 58     Filed 01/25/21 Entered 01/25/21 13:34:10          Desc Main
                                          Document     Page 1 of 3



                   United States Bankruptcy Court, Northern District of Illinois

Name of Assigned Judge         Carol A. Doyle              Case No.                 17 B 09308
DATE                           January 25, 2021            ADVERSARY NO.            19 A 00501
CASE TITLE                     Ronald R. Peterson, as chapter 7 trustee for Mack v. Pride One Exteriors


  DOCKET ENTRY TEXT
The Defendant’s Motion to Dismiss the Amended Complaint is denied.

[For further details see text below.]




                                                  STATEMENT


           Ronald Peterson filed this amended complaint as the chapter 7 trustee of debtor Mack
   Industries, Ltd. (“Mack”). He seeks to recover fraudulent transfers made by Mack to defendant
   Pride One Exteriors (“Pride”). Pride filed a motion to dismiss the amended complaint. It raised
   a number of arguments, each of which is discussed below.
     Case 19-00501     Doc 58    Filed 01/25/21 Entered 01/25/21 13:34:10            Desc Main
                                   Document     Page 2 of 3



                                          STATEMENT


1.       Mack’s Interest in Property Transferred

         Pride argues that the amended complaint must be dismissed because the trustee has failed
to allege that Mack had an interest in the money it transferred. Pride correctly states that § 548
of the Bankruptcy Code permits the trustee to avoid a transfer of “an interest of the debtor in
property.” 11 U.S. C. § 548(a). It contends that the trustee’s allegation that Mack paid Pride
from its bank accounts is not sufficient to allege that Mack had an interest in that money. It
further contends that the allegations in the complaint demonstrate the opposite - that the money
Mack transferred was held in trust or for the benefit of others. Pride goes so far as to say “the
trustee admits the funds held by the debtor were held in trust for the benefit of third parties,
property owners, other than itself, of numerous properties.” Pride points to various allegations
that it contends show that Mack managed property for other parties, collected rent for them, and
was obligated to pay their creditors. It argues that the money used to pay Pride was not
generated by Mack’s business but instead was rent money intended to be used to pay the
property owners’ debts, including their debts owed to Pride.

        On a motion to dismiss the court must make reasonable inferences in favor of the
plaintiff. Hanson v. LeVan, 967 F.3d 584, 592 (7th Cir. 2020). The trustee alleged that Mack
paid Pride’s invoices from its bank accounts and he attached an exhibit with details of the
transfers. It is reasonable to infer that Mack owned the money in Mack’s bank accounts that it
transferred to Pride. The trustee has not admitted that Mack did not hold an interest in the
money transferred or that it held money in trust for anyone. Pride’s argument raises many
factual issues that cannot be resolved on a motion to dismiss.

2.       Rule 9(b)

        Pride argues that the trustee has failed to satisfy the heightened pleading requirements of
Rule 9(b) for both of his fraudulent transfer claims for two reasons. First, Pride contends that the
trustee has not pleaded enough specific details about each transfer to satisfy Rule 9(b) for either
fraudulent transfer claim. The court disagrees. The exhibit to the amended complaint provides
enough information to comply with Rule 9(b). Exhibit A provides specific information about
each transfer, including invoice and check dates and amounts, and the address, PIN and owner of
the property at which Pride provided services. These details are sufficient to satisfy Rule 9(b).
Further details can be obtained in discovery.

       Second, Pride contends that the trustee has failed to allege sufficient facts to support his
fraudulent transfer claim based on actual fraud in Count 2. The court has addressed this issue in
opinions entered in other adversary proceedings, including Peterson v. Capital One N.A. (In re
Mack Industries, Ltd.), No. 19-ap-372, 2020 WL 6708874, at *7 (Bankr. N.D. Ill. Nov. 16,
2020); Peterson v. Ferguson Enterprises, Inc. (In re Mack Industries, Ltd.), No. 19-ap-436, 2020
WL 6589040, at *8 (Bankr. N.D. Ill. Nov. 10, 2020). For the reasons stated in those opinions,

                                                   -2-
     Case 19-00501    Doc 58     Filed 01/25/21 Entered 01/25/21 13:34:10            Desc Main
                                   Document     Page 3 of 3



                                         STATEMENT


the trustee has alleged enough to survive a motion to dismiss for his fraudulent transfer claim
based on actual fraud.

3.       Constructive Fraud Claim - Reasonably Equivalent Value

        Pride argues that the trustee has not sufficiently pleaded the element of reasonably
equivalent value for his fraudulent transfer claim based on constructive fraud in Count 1. It
contends, among other things, that some allegations in the amended complaint and exhibits are
inconsistent with the trustee’s contention that Mack did not receive value for the services
provided by Pride. Making reasonable inferences in favor of the trustee, the allegations in the
amended complaint are sufficient to plead the lack of reasonably equivalent value. Pride also
argues that indirect benefits to a related company can provide reasonably equivalent value. This
issue raises factual questions that cannot be resolved on a motion to dismiss.

4.       Conclusion

       Pride has failed to raise a valid basis for dismissing the amended complaint. The motion
to dismiss is denied.

Dated:      January 25, 2021




                                                -3-
